Citation Nr: 1621676	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder (MDD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to April 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The January 2010 decision granted service connection for MDD, effective January 9, 2009, and evaluated the disability as 30 percent disabling.  In February 2012, the RO increased the initial rating to 50 percent, effective January 9, 2009.  The RO also denied entitlement to TDIU.  Although the RO did not issue a statement of the case (SOC) in response to the Veteran's notice of disagreement with the TDIU decision, it issued a supplemental statement of the case (SSOC), and that issue is considered as an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  A December 2014 rating decision continued the 50 percent evaluation for MDD.

In September 2014 the Board remanded these claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence has been added to the claims file after the February 2015 SSOC and notification of certification of the appeal to the Board.  None of this evidence is, however, pertinent to the claims being decided, herein, as it does not relate to the Veteran's MDD or employability.  Consequently, a remand for initial RO review of this evidence or issuance of another SSOC is not required.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").



FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether, throughout the pendency of the claim service-connected MDD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

2. The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, including her MDD, have rendered her unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) , 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed below, all of the claims in this case arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for an acquired psychiatric disorder, to include MDD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's September 2014 remand, the Veteran was afforded a November 2014 VA examination as to the severity of his acquired psychiatric disorders, to include MDD.  For the reasons indicated in the discussion below, that examination was adequate because it was based on consideration of the Veteran's prior medical history and described her psychiatric disorders, to include MDD, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Initial Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

For the psychiatric disability, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for an acquired psychiatric disability, to include MDD, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, according to the General Rating Formula for Mental Disorders.  Her MDD is rated as 50 percent disabling, effective January 9, 2009.

Under DC 9434, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434 (2015).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent or total evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The Board recognizes that the Veterans Benefits Administration  now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014); July 2014 VA Form 8. 

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Veteran filed a claim for an acquired psychiatric disorder in January 2009.  In June 2010 statements, the Veteran reported anxiety, PTSD, and obsessive compulsive disorder symptomatology related to depression.  

The Veteran reported that she applied for Social Security Administration (SSA) benefits in July 2009 due to her disabilities, to include depression.  However, she was not found to be disabled according to SSA laws and regulations.  See July 2009 SSA record.  October 2011 SSA records describe a history of manic depression.  During this visit, the Veteran reported crying spells, anger outbursts, mood swings, paranoia, sleep disturbance, and problems interacting with others.  Specifically, she reported the inability to interact with others and poor energy.  Posttraumatic stress disorder (PTSD) and MDD were diagnosed.  The Veteran was assigned a GAF score of 58.

In January 2010, the Veteran was afforded a VA examination.  PTSD, MDD (moderate), and anxiety disorder were diagnosed.  The examiner noted that these disorders are mutually aggravating.  The Veteran was assigned a GAF score of 55.  She had the following MDD symptoms: depressed mood most of the day, diminished interest in activities all the time, daily sleep disturbance, fatigue, worthlessness, and a decreased ability to think or concentrate.  On psychiatric examination, she was noted as clean, neatly groomed, and appropriately dressed with a restricted affect and dysphoric mood.  She reported problems with her immediate memory and the inability to remember conversations.  Her orientation was intact, and her thought process and content were unremarkable.  She had average intelligence.  There were no reports of delusions, homicidal thoughts, or suicidal thoughts, but the Veteran did report auditory and visual hallucinations and obsessive behavior.  Specifically, she reported cleaning her home up to three hours per day.  The examiner indicated that the Veteran had reduced reliability and productivity due to her psychiatric conditions.

Post-service VA treatment shows complaints of depression and anxiety symptoms.  January 2009 treatment notes show reports of a history of anxiety conditions previous significant "spells" characterized by shortness of breath, palpitations, severe anxiety, feeling faint, and nausea.  During this time, she would avoid crowds and had a significant social phobia.  She reported current high anxiety moments.  On mental status examination, she was alert and oriented in all spheres with good eye contact and cooperative and engaging behavior.  Her mood was described as anxious with a congruent affect.  She denied suicidal ideations, hallucinations, and delusions.  The examiner diagnosed generalized anxiety disorder and modified the Veteran's medication prescriptions.   In September 2012, a Beck Depression Inventory II designated a score of 37, indicating severe symptoms such as punishment feelings, self-dislike, crying, concentration difficulty, tiredness, or fatigue.  During this visit, the Veteran reported emotional stress from an August 2012 incident involving her son being shot.  September 2014 treatment notes show complaints of feeling unmotivated, irritable, worried, isolated, poor sleep pattern, and occasional panic attacks.  The Veteran denied a depressed mood, suicidal ideations, and hallucinations.  September 2015 treatment notes show complaints of depression, tiredness, and fatigue.  During this visit, the examiner noted that her depression symptoms had not improved with medication.

In September 2012, the Veteran was afforded a VA examination.  No mental health diagnosis was rendered.  The Veteran described an occupational and social impairment associated with panic attacks, anxiety, and irritability.  She reported that in February 2011 she was fired from her most recent job because she stopped attending work after two weeks due to anxiety and panic attacks.  She reported limited social support and social isolation.  As for personal relationships, the Veteran reported stress in a relationship with her fiancé and difficulty trusting others.  However, the examiner expressed concern about the validity of the Veteran's test responses and indicated that he could not reasonably make a determination regarding the presence of a current psychiatric diagnosis without resorting to mere speculation.  
  
In November 2014, the Veteran was afforded another VA examination.  MDD (recurrent, moderate) and generalized anxiety disorder were diagnosed.  The examiner indicated that symptoms of each psychiatric condition exacerbate the other.  The Veteran reported that she recently married her fiancé, but the relationship was strained and near divorce.  She has a good relationship with her three children.  She continued to report social anxiety and isolation.  She also reported that she was unemployed, but in January 2014 she was employed for seven months until she quit.  The Veteran had symptoms of depressed mood, anxiety, weekly panic attacks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner indicated that she could not differentiate between the relative impact of each psychiatric condition on the Veteran's ability to function.  On examination, the Veteran was well-groomed, cooperative, and fully oriented.  She made good eye contact and was a reliable historian with a depressed mood and flattened effect.  She had good articulation and was easily understood, but had spontaneous speech.  There was no evidence of hallucinations, delusions, or psychoses.  She denied a history of suicide attempts, current suicidal ideations, and hallucinations.  The examiner indicated that the Veteran's overall psychiatric conditions produced an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran has demonstrated a complex psychiatric disability picture over the relevant period.  Clinicians have assessed and excluded various diagnoses.  In general, her psychiatric symptoms during this period appear attributable to service-connected MDD or at least not clearly separable from this service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  On January 2010 examination, the examiner noted that the Veteran's psychiatric conditions were mutually aggravating.  On November 2014 examination, the examiner indicated that symptoms of each psychiatric condition exacerbated the other.  Thus, all psychiatric symptoms are considered part of the service-connected MDD diagnosis.  

The issue is the severity of the occupational and social impairment attributable to these symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9434.  Notably, SSA found that the Veteran was not disabled.  See July 2009 SSA record.  The Board notes that SSA reports are not binding on VA, despite being highly suggestive, and that SSA's assessment of the Veteran was based on medical records prior to 2012.  October 2011 SSA records describe a history of manic depression and suggest that the Veteran's psychiatric symptoms were more akin to moderate severity.  During this visit, the Veteran reported crying spells, anger outbursts, mood swings, paranoia, sleep disturbance, and problems interacting with others.  Specifically, she reported the inability to interact with others and poor energy.  The Veteran was assigned a GAF score of 58, indicating moderate symptoms.  

The Board finds that an initial 70 percent rating is warranted for symptoms most closely approximating deficiencies in occupational and social function.  38 C.F.R. § 4.130, DC 9434.  The preponderance of the evidence indicates that during the entirety of the relevant period, the Veteran has had a significant occupational and social impairment.  The Veteran endorsed memory and concentration problems, sleep disturbance, severe anxiety, panic attacks, auditory and visual hallucinations, and obsessive behavior.  Clinical evaluations have consistently shown severe depression and anxiety symptoms.  (See January 2009 VA Treatment Record, July 2009 SSA Record, January 2010 VA Examination, September 2012 VA Treatment Record, September 2012 VA Examination, September 2014 VA Treatment Record, November 2014 VA Examination).  The Veteran's occupational and social functioning is not shown to have improved on a permanent basis.  July 2009 SSA records assigned a GAF score of 58 and January 2010 VA treatment notes show a GAF score of 55, both indicating moderate symptoms.  In addition, a September 2012 VA treatment record shows a Beck Depression Inventory II score of 37, indicating severe symptoms.  The Veteran has been unemployed since 2008, but attempted to work in February 2011 for two weeks, and in January 2014 for seven months.  (See June 2010 VA Form 21-8940, and September 2012 and November 2014 VA Examinations).  She continues to have difficulties with maintaining social relationships and adapting to stressful circumstances.  She reported emotional stress, problems interacting with people, and being prone to isolation attributed to her relationship with her husband and an August 2012 incident that caused injury to her son.  See September 2012 VA Treatment Record, and November 2014 VA Examination.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds the frequency and severity of the Veteran's MDD symptoms are most closely akin to the symptoms contemplated by the 70 percent rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.

The Veteran is not, however, entitled to a higher, 100 percent rating for her MDD. Neither the Veteran's symptomatology nor the overall level of impairment associated with her MDD more closely approximate the schedular criteria required for the 100 percent disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (when determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment).  The above evidence reflects that that the Veteran has not had symptoms of or similar to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, her overall level of impairment has not more nearly approximated total occupational and social impairment.  For example, although the Veteran indicated on September 2012 VA examination that she had limited social support and was prone to isolation, she also stated that she maintained a relationship with her fiancé, and on November 2014 VA examination she reported that she was married.  She also has a good relationship with her three children.  These reports weigh against a finding that the severity of her symptoms approximates total social impairment.  While the Veteran undoubtedly has difficulties maintaining family and interpersonal relationships, she maintains some social relationships.  In conclusion, neither the symptoms nor the overall severity of MDD more nearly approximate total social impairment.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9434.  A 100 percent rating for service-connected MDD is therefore not warranted.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's MDD have approximated the criteria for an initial rating of 70 percent.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent is warranted.  As the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not otherwise for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including panic attacks, depression, isolation, irritability, and difficulty in adapting to stressful circumstances-are all contemplated by DC 9434.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the psychiatric symptoms even if not specifically listed.  The Board therefore need not consider whether the Veteran's MDD causes marked interference with employment for purposes of an extraschedular rating.

Finally in this regard, in Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board is granting entitlement to a TDIU in the discussion below.  The Federal Circuit in Johnson  indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1)  performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, she is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating based on the collective impact of multiple disabilities is not warranted in this case.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render her incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that her MDD symptomatology and foot disability renders her unemployable.  The Board notes that the Veteran largely attributes her inability to work to her psychiatric conditions.  She has been unemployed since 2008, but attempted to work in February 2011 and in January 2014.  (See June 2010 VA Form 21-8940, and September 2012 and November 2014 VA Examinations).  She previously worked at a sheriff's department as a detention officer.  See September 2012 VA Examination.

Here, the Veteran satisfies the percentage requirements noted above.  Per the Board's decision, the Veteran's service-connected MDD is currently rated 70 percent disabling.  She is service-connected for duodenal ulcer, rated as 20 percent disabling.  She is also service-connected for right bunionectomy, and right eye cataract, both rated 10 percent disabling.  Her service-connected left hallux valgus bunion, right wrist cyst, and right great toe are all rated as noncompensably disabling.

The Veteran applied for SSA benefits in July 2009 due to her mental health and various physical issues, but her claim was denied.  See July 2009 SSA record.  SSA determinations are not binding on the Board.  Anderson v. Brown, 5 Vet. App. 347, 353 (1993).

On January 2010 examination, the Veteran reported problems with her immediate memory, irritability, anxiety, and getting along with others.  She reported that if she was working, then she would continue to have problems with following orders and getting along with people.  She claimed that her unemployment was due to symptoms of her psychiatric conditions.  The examiner indicated that the Veteran had reduced reliability and productivity due to her psychiatric conditions.

On September 2012 examination, the Veteran reported that she stopped working in 2008 due to a non-service connected back disability.  She attempted to work in February 2011for two weeks but was fired because she stopped attending work due to anxiety and panic attacks.  

A September 2013 lay statement reported that symptoms from the Veteran's psychiatric conditions prevent the Veteran from working.

On November 2014 examination, the Veteran reported that she remained unemployed, but worked for seven months in January 2014 before quitting.  Since her last examination, she completed an Associate's degree.  On mental health examination, the Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner indicated that the Veteran's overall psychiatric conditions produced an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

On November 2014 foot condition examination, the examiner indicated that the Veteran's right foot condition prevents her from walking or standing for more than 30 minutes with unlimited sitting.

After having reviewed the record and weighed the evidence, both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render her unemployable.  The Veteran stated on numerous occasions that psychiatric symptoms prevent her from working.  On January 2010 examination, she reported that if she was working, then she would have problems with following orders and getting along with people.  In February 2011 she worked for two weeks but was fired because she stopped attending due to anxiety and panic attacks.  She attempted to work again in January 2014 for seven months before quitting.  The Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").   The Veteran's statements are corroborated by the January 2010 and November 2014 VA examinations, which noted that she had reduced reliability and productivity due to her psychiatric conditions; and that her overall psychiatric conditions produced an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.  In addition, the November 2014 foot examination indicated that she had problems standing and walking due to her service-connected right foot condition.  This would also affect her employability.

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in relative equipoise with respect to whether the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015).

As neither the Veteran's contentions nor the evidence reflect that her unemployability is due solely to her MDD or any other single service connected disability, the issue of entitlement to special monthly compensation (SMC) has not been raised.  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).


ORDER

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, to include MDD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


